Case 2:20-cv-13255-NGE-EAS ECF No. 22, PageID.499 Filed 07/30/21 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION

UTICA COMMUNITY SCHOOLS,

             Plaintiff,                                Case No. 20-13255


v.                                                     Honorable Nancy G. Edmunds

G.D. & R.D. obo G.D. and
JASON DANIEL WINE,

           Defendants.
___________________________________/

                          ORDER GRANTING PLAINTIFF’S
                             MOTION TO AMEND [16]

      In this lawsuit filed on December 10, 2020, Plaintiff appeals the administrative

law judge’s decision following a due process hearing conducted under the Individuals

with Disabilities Education Act (“IDEA”) and seeks an award of attorney’s fees and costs

pursuant to the IDEA.1 The matter is before the Court on Plaintiff’s motion to amend

pleading. (ECF No. 16.) Plaintiff seeks leave to amend its complaint to clarify and

expand the factual allegations in Count II of its original complaint and to dismiss Count

III. Plaintiff also seeks to correct a typographical error and make an addition to the

requested relief section of the complaint. Defendants did not file a response to the

motion.




      1
         This case is a companion matter to case no. 20-12864, which was filed
previously by Defendants G.D. & R.D. seeking their own award of attorney’s fees and
costs under the IDEA as a result of the same underlying administrative action.
                                           1
Case 2:20-cv-13255-NGE-EAS ECF No. 22, PageID.500 Filed 07/30/21 Page 2 of 2




       Federal Rule of Civil Procedure 15(a)(2) provides that leave to amend “should

[be] freely give[n] . . . when justice so requires.”2 Several factors are relevant to the

Court’s decision to permit amendment to a pleading, including “[u]ndue delay in filing,

lack of notice to the opposing party, bad faith by the moving party, repeated failure to

cure deficiencies by previous amendments, undue prejudice to the opposing party, and

futility of amendment.” Head v. Jellico Hous. Auth., 870 F.2d 1117, 1123 (6th Cir. 1989)

(internal quotation marks and citation omitted).

       The Court finds that all of the relevant factors weigh in favor of granting Plaintiff

leave to file its amended complaint. If granted, this would be the first amendment. And

there is no evidence of undue delay in filing or undue prejudice to Defendants.

Accordingly, Plaintiff’s motion to amend is GRANTED.             Plaintiff’s first amended

complaint is to be filed by August 6, 2021.

       SO ORDERED.

                                   s/Nancy G. Edmunds
                                   Nancy G. Edmunds
                                   United States District Judge

Dated: July 30, 2021


I hereby certify that a copy of the foregoing document was served upon counsel of
record on July 30, 2021, by electronic and/or ordinary mail.

                                   s/Lisa Bartlett
                                   Case Manager




       2
         Under Rule 15(a)(2), a party may also amend a pleading with the written
consent of the opposing party. Here, Plaintiff states Defendants denied concurrence
with the relief sought in this motion, despite later failing to file a response.
                                              2
